Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (U.S. Patent No. 10,400,169).
Hirschmann et al. discloses a liquid crystal composition, and the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of:
at least one compound of the present formula I as represented therein by  
    PNG
    media_image1.png
    64
    282
    media_image1.png
    Greyscale
 (column 28, line 35), 
II as represented therein by 
    PNG
    media_image2.png
    68
    313
    media_image2.png
    Greyscale
 (column 28, line 20),
at least one compound inclusive of the compound of the present formula III as represented therein by 
    PNG
    media_image3.png
    123
    418
    media_image3.png
    Greyscale
 (column 42, line 50), 
at least one compound inclusive of the compound of the present formula VI as represented therein by 
    PNG
    media_image4.png
    127
    422
    media_image4.png
    Greyscale
 (column 10, line 60) and
    PNG
    media_image5.png
    113
    381
    media_image5.png
    Greyscale
(column 18, line 40),  
at least one compound inclusive of the present formula V as represented therein by
    PNG
    media_image6.png
    229
    380
    media_image6.png
    Greyscale
 (column 11, line 55), 
    PNG
    media_image7.png
    250
    417
    media_image7.png
    Greyscale
(column 12, line 27), 
    PNG
    media_image8.png
    219
    398
    media_image8.png
    Greyscale
 (column 13, line 1), 
    PNG
    media_image9.png
    462
    426
    media_image9.png
    Greyscale
 (column 14, line 15), 
    PNG
    media_image10.png
    215
    395
    media_image10.png
    Greyscale
 (column 14, line 50), 
    PNG
    media_image11.png
    253
    426
    media_image11.png
    Greyscale
(column 15, line 22), 
    PNG
    media_image12.png
    113
    408
    media_image12.png
    Greyscale
 (column 15, line 62), 
    PNG
    media_image13.png
    332
    431
    media_image13.png
    Greyscale
 (column 16, line 1), 
    PNG
    media_image14.png
    246
    425
    media_image14.png
    Greyscale
(column 16, line 50), 
    PNG
    media_image15.png
    671
    425
    media_image15.png
    Greyscale
 (column 17, line 20), and  
    PNG
    media_image16.png
    248
    418
    media_image16.png
    Greyscale
 (column 18, line 1),
at least one compound inclusive of the compound of the present formula VI in the present claim 6, as represented therein by 
    PNG
    media_image17.png
    78
    388
    media_image17.png
    Greyscale
(column 27, line 20) and 
    PNG
    media_image18.png
    76
    395
    media_image18.png
    Greyscale
 (column 27, line 50),
at least one compound inclusive of the compound of the present formula VII in the present claim 7, as represented therein by 
    PNG
    media_image19.png
    120
    406
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    113
    398
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    113
    393
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    110
    396
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    108
    390
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    114
    406
    media_image24.png
    Greyscale
 (column 39, line 1),
at least one compound inclusive of the compound of the present formula VIII in the present claim 8, as represented therein by 
    PNG
    media_image25.png
    165
    380
    media_image25.png
    Greyscale
 (column 19, line 22), 
    PNG
    media_image26.png
    243
    383
    media_image26.png
    Greyscale
(column 24, line 20), and 
    PNG
    media_image27.png
    80
    396
    media_image27.png
    Greyscale
(column 27, line 55), and 
IX in the present claim 9, as represented therein by 
    PNG
    media_image28.png
    216
    440
    media_image28.png
    Greyscale
 (column 27, line 40).
Although Hirschmann et al. illustrates multiple examples of a liquid crystal composition comprising a combination of compounds of the present formulae I, III, and V with various compounds of the present formulae II, IV, VI through IX (including but not limited to Examples M82-M84, M87-M89, M98, M106-M108, and M110-M113), as well as a liquid crystal composition comprising a combination of compounds of the present formulae I, III, IV and V with various compounds of the present formulae II and VI through IX (including but not limited to Example M77 and M79), Hirschmann et al. does not expressly illustrate a single liquid crystal composition characterized by comprising the claimed combination of compounds of the present formulae I, II, III, IV and V. Since the compounds of the present formulae I, II, III, IV and V, as well as the compounds of the present formulae VI through IX, are each individually well known in the liquid crystal art, as well as their combination thereof, as generally taught therein Hirschmann et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to utilize them together in the inventive liquid crystal composition of Hirschmann et al., with reasonable expectations of achieving, absent object evidence to 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 9 of copending Application No. 17/251,041 (corresponding to U.S. Patent Application Publication No. 2021/0301205). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition comprising a combination of compounds of the present formulae I, II, III, IV and V.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/